Citation Nr: 0712262	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  03-22 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for a right knee 
disorder.

2. Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	Michael A. Leonard, Attorney


WITNESSES AT HEARING ON APPEAL

The appellant and J.L.B., Sr.


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel
INTRODUCTION

The veteran had active military service from January 1973 to 
December 1976.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a December 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied the veteran's claims for service 
connection for right and left knee disorders, i.e., a 
bilateral disability.

The Board issued a decision in December 2005 also denying the 
veteran's claims, and he appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In October 2006, the 
veteran, through his attorney, and VA's Office of 
General Counsel, representing the Secretary, filed a Joint 
Motion asking the Court to vacate the Board's decision and 
remand the case for further development and readjudication.  
The Court granted the Joint Motion for Remand in an Order 
issued later that same month and has since returned the file 
to the Board for compliance with the directives specified.

To comply with the Court's Order, and for other reasons, the 
Board is remanding this case to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required.


REMAND

One initial point worth mentioning, since the Board received 
the file back from the Court, the veteran's representative 
has submitted additional evidence in February 2007 - 
including most notably a January 2007 letter and medical 
opinion from Jonathan J. Paley, M.D., an orthopedic 
specialist.  And the representative indicated he and the 
veteran were not waiving their right to have this additional 
evidence initially considered by the RO.  So they want the RO 
to consider it before the Board.  See 38 C.F.R. §§ 20.800, 
20.1304(c) (2006).  See also Disabled American Veterans, et 
al v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).

This case also must be returned to the RO because the Joint 
Motion for Remand indicates the Board's December 2005 
decision did not apply the two-pronged clear and unmistakable 
evidence standard explained in Wagner v. Principi, 
370 F.3d 1089 (Fed. Cir. 2004).  See also VAOPGCPREC 3-2003 
(Jul. 16, 2003).  In Wagner, and in this precedent GC 
opinion, it was held that to rebut the presumption of 
soundness at entrance into service, there must be clear and 
mistakable evidence both that (1) the veteran's disability 
existed prior to service and (2) was not aggravated during 
service.

In the December 2005 decision, however, according to the 
Joint Motion for Remand, the Board determined the veteran had 
a bilateral knee disability prior to entering the military, 
and that it was not aggravated during service beyond its 
natural progression, but without establishing this using the 
admittedly high 
two-part clear and unmistakable evidence standard discussed 
in Wagner and VAOPGCPREC 3-2003.  Instead, the Board merely 
determined this was shown by a preponderance of the evidence.  
But before the Board readjudicates the claim under this two-
part standard, the RO (AMC) needs to consider it, too.

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Review the January 2007 medical 
opinion from Dr. Jonathan J. Paley and any 
other relevant evidence added to the 
claims file since the July 2004 
supplemental statement of the case (SSOC).  
Determine whether, in response to Dr. 
Paley's opinion, the claims file should be 
returned to the VA examiner who conducted 
the September 2003 VA examination 
for further comment or, if that examiner 
is no longer available, to another equally 
qualified physician.  Ask the VA examiner 
to indicate 1) whether the veteran clearly 
and unmistakably had a bilateral knee 
disorder prior to entering the military 
and, if he did, 2) whether it clearly and 
unmistakably was not aggravated 
during service beyond its natural 
progression.  If, on the other hand, the 
veteran did not have a 
pre-existing bilateral knee disorder, the 
examiner should indicate whether it is at 
least as likely as not (meaning 50 percent 
or more probable) the current 
manifestations of the veteran's bilateral 
knee disorder are due to the rigors of his 
active military service or, instead, more 
likely the result of events since service.  
Discuss the rationale of the opinion, 
whether favorable or unfavorable.

*It is absolutely imperative that the 
claims file is made available to the 
designated examiner for a review of the 
veteran's pertinent medical and other 
history, including a complete copy of this 
remand, the January 2007 letter from Dr. 
Paley, and a copy of the Joint Motion for 
Remand.

2.  Then readjudicate the veteran's claims in 
light of the additional evidence obtained.  
When readjudicating the claims, consider the 
Federal Circuit Court's holding in Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004).  
See also VAOPGCPREC 3-2003 (Jul. 16, 2003).  
In Wagner, and in this precedent GC opinion, 
it was held that to rebut the presumption of 
soundness at entrance into service, there 
must be clear and mistakable evidence both 
that (1) the veteran's disability existed 
prior to service and (2) was not aggravated 
during service beyond its natural 
progression.  If either of his claims is not 
granted to his satisfaction, send him and his 
representative another SSOC and give them an 
opportunity to respond to it.

The case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of this case.  The veteran need take 
no action unless otherwise notified.  VA will notify him if 
further action is required on his part.  He has the right to 
submit additional evidence and argument concerning the claims 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


